EXHIBIT 10.2
 

 




2011 SERIES B
NOTE AND WARRANT PURCHASE
AGREEMENT








Dated as of November 22, 2011








by and among








GRYPHON GOLD CORPORATION
611 N. Nevada Street, Carson City, NV, 89703


and


THE PURCHASERS LISTED ON EXHIBIT A




THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN APPROVED OR
RECOMMENDED BY ANY CANADIAN SECURITIES COMMISSION OR REGULATORY AUTHORITY, THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES
COMMISSION OR REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES
PASSED ON THE ACCURACY OR ADEQUACY OF THIS AGREEMENT.  ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.
 
THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”), UNDER ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR
UNDER ANY APPLICABLE CANADIAN SECURITIES LEGISLATION, AND, ACCORDINGLY, MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY,
EXCEPT PURSUANT TO REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH REGISTRATION
REQUIREMENTS, OR IN CANADA EXCEPT PURSUANT TO EXEMPTIONS FROM CANADIAN
PROSPECTUS DELIVERY REQUIREMENTS AND PROVINCIAL SECURITIES LAWS.
 

 
 

--------------------------------------------------------------------------------

 

2011 SERIES B
NOTE AND WARRANT PURCHASE AGREEMENT


This 2011 SERIES B NOTE AND WARRANT PURCHASE AGREEMENT dated as of November 22,
2011, (this “Agreement”) is made and entered into by and among Gryphon Gold
Corporation, a Nevada corporation (the “Company”), and each of the purchasers,
whose names are set forth on Exhibit A attached hereto (each a “Purchaser” and
collectively, the “Purchasers”), in respect to the sale by the Company and
purchase by the Purchasers of Units of the Company (the “Units”), each Unit
consisting of 2011 Series B 10% Subordinate Secured Notes in the principal
amount of Cdn$1,000 (the “Notes”), maturing twelve (12) months from the Closing
Date (as defined herein), and 750 Series Q share purchase warrants (the
“Warrants”), each Warrant exercisable to acquire one share of common stock the
Company, par value $0.001 per share (the “Common Stock”), at the exercise price
of US$0.40 (the “Exercise Price”) for a period of eighteen (18) months from the
Closing Date.  The Units, Notes, Warrants and Common Stock acquirable upon
exercise of the Warrants are collectively referred to as the “Securities”.


The parties hereto agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF NOTES AND WARRANTS
 
Section 1.1                      Purchase and Sale of Notes and Warrants.
 
(a)           Upon the following terms and conditions, the Company shall issue
and sell to each Purchaser, and each Purchaser shall purchase from the Company,
that number of Units set forth beside each Purchaser’s name on Exhibit A, for
the purchase price of Cdn$1,000 per Unit (the “Unit Price”), for aggregate gross
proceeds to the Company of Five Million Dollars (Cdn$5,000,000).  The Company
and the Purchasers are executing and delivering this Agreement in accordance
with and in reliance upon (i) the exemptions from securities registration
requirements of the United States Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the "U.S. Securities Act"),
including Rule 506 of Regulation D under the U.S. Securities Act ("Regulation
D") and/or Section 4(2) of the U.S. Securities Act; and (ii) exemptions from the
prospectus filing requirements in Canada and pursuant to exemptions from
provincial securities laws.
 
(b)           The Notes will be issued pursuant to the Trust Indenture, by and
between the Company and Computershare Trust Company of Canada (the “Trustee”),
in substantially the form attached hereto as Exhibit B (the "Trust Indenture").
 
(c)           Upon the following terms and conditions, the Purchasers shall be
issued Series Q Warrants, in substantially the form attached hereto as Exhibit C
(the “Warrant Certificates”), each Warrant exercisable to acquire one share of
Common Stock at the Exercise Price for a period of eighteen (18) months from the
Closing Date.
 
Section 1.2                      Purchase Price and Closing.  Subject to the
terms and conditions hereof, the Company agrees to issue and sell to the
Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the Notes and
Warrants for an aggregate purchase price of up to Five Million Dollars
(Cdn$5,000,000) (the “Purchase Price”).  The closing of the purchase and sale of
the Notes and Warrants to be acquired by the Purchasers from the Company under
this Agreement shall take place at the offices of Borden Ladner Gervais LLP,
Scotia Plaza, 40 King Street West, Toronto, ON,
 

 



1

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

Canada M5H 3Y4 (the “Closing”) at 10:00 a.m., Toronto time (i) on November 22,
2011; provided, that all of the conditions set forth in Article IV hereof and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith, or (ii) at such other time and place or on such date as the Purchasers
and the Company may agree upon in writing (the "Closing Date").  Subject to the
terms and conditions of this Agreement, at the Closing, the Company shall
deliver or cause to be delivered to each Purchaser (x) its Note for the
principal amount set forth opposite the name of such Purchaser on Exhibit A
hereto, (y) a Warrant to purchase such number of shares of Common Stock as is
set forth opposite the name of such Purchaser on Exhibit A attached hereto and
(z) any other deliveries as required by Article IV.  At the Closing, each
Purchaser shall deliver its respective portion of the Purchase Price as set
forth opposite the name of such Purchaser on Exhibit A by wire transfer to an
account designated by the Company.
 
Section 1.3                      Documents Required from Company.  The Company
must complete, sign and deliver at Closing executed copies of the following:
 
(a)           this Agreement;
 
(b)           the Trust Indenture;
 
(c)           the Security and Pledge Agreement, in substantially the form
attached as Exhibit D (the “Company Security Agreement”); and
 
(d)           the Warrant Certificates.
 


Section 1.4                      Documents Required from Purchasers.  The
Purchaser must complete, sign and return to the Company:
 
(a)           an executed copy of this Agreement;
 
(b)           for all Purchasers, a U.S. Accredited Investor Questionnaire in
the form attached as Exhibit F (the “U.S. Accredited Investor Questionnaire”);
and
 
(c)           for all Purchasers, a Canadian Accredited Investor Questionnaire
in the form attached as Exhibit G (together with the U.S. Accredited Investor
Questionnaire, the “Questionnaires”).
 
In addition, the Purchaser shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities and
applicable law.
 
Section 1.5                      Documents Required from Trustee.  As a
condition to the purchase and sale of Units pursuant to this Agreement, the
Trustee must complete, sign and deliver to the Company, for and on behalf of
each Purchaser in its capacity as Trustee pursuant to the Trust Indenture, the
Subordination Agreement, in substantially the form attached as Exhibit E (the
"Subordination Agreement").
 
The Agreement, the Trust Indenture, the Company Security Agreement, the
Subordination Agreement, and the Warrant Certificates are collectively referred
to as the “Transaction Documents.”

 



2

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 



ARTICLE II

REPRESENTATIONS AND WARRANTIES
 
Section 2.1                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Purchasers, as of
the date hereof and the Closing Date, as follows:
 
(a)           The Company is a corporation duly incorporated and in good
standing under the laws of the State of Nevada, and has the requisite corporate
power and authority to conduct its business as it is currently being conducted.
The Company is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, be reasonably expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the business, prospects,
properties, management, financial condition or results of operations of the
Company and the Subsidiary (as defined below) taken as a whole, or (iii)  a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (the
occurrence of any such effect described in the foregoing clauses (i), (ii) and
(iii) being herein referred to as a “Material Adverse Effect”). No proceeding
has been instituted in any jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
(b)           The Company has no subsidiaries (as defined under the U.S.
Securities Act) other than Borealis Mining Company, a Nevada corporation (the
“Subsidiary”).  The Company owns all of the issued and outstanding capital stock
of the Subsidiary, subject to the security interest (the “July Pledge”) granted
to holders of the 10% subordinate secured notes (the “July Notes”) issued by the
Company on July 27, 2011, under the terms of the Note Indenture between the
Company and the Trustee, dated July 27, 2011 (the “July Indenture”) and the
Pledge and Security Agreement, dated July 27, 2011 (the “July Pledge
Agreement”), and all of the issued and outstanding shares of capital stock of
the Subsidiary are validly issued and are fully paid and
non-assessable.  Subject to the July Pledge, there are no outstanding rights to
subscribe for or purchase securities of the Subsidiary. The Subsidiary is a
corporation duly incorporated and in good standing under the laws of the State
of Nevada, and has the requisite corporate power and authority to conduct its
business as it is currently being conducted. The Subsidiary is duly qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
(c)           The Company files reports and other documents under the United
States Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “1934 Act”), and at the Closing Date,
the Company will have filed, in a timely manner, all reports and other documents
that it is required to file under the provisions of the 1934 Act since January
1, 2008 (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”).  The Company is a reporting issuer under the securities acts of
British Columbia, Alberta, Manitoba and Ontario (the “Canadian Securities
Acts”), and at the Closing Date the Company will have filed all documents that
it is required to file under the Canadian Securities Acts since January 1, 2008
(the “CSA Reports”).
 
(d)           As of their respective filing dates, each of the Company’s SEC
Reports (unless such SEC Report filed prior to the date of this Agreement was
amended or superseded by a filing prior to the date of the Closing Date, then as
of the date of filing of such amendment or superseding filing) filed
 
 



3

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
on or after January 1, 2008, (i) complied in all material respects with the
requirements of the U.S. Securities Act or the 1934 Act, as the case may be,
applicable to such SEC Reports, (ii) did not contain any untrue statements of a
material fact and did not omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) are all the forms, reports and documents required to be
filed by the Company with the Securities and Exchange Commission since that
time.
 
(e)           Each set of audited consolidated financial statements and
unaudited consolidated interim financial statements of the Company (including
any notes thereto) included in the SEC Reports (i) complied in all material
respects with the published rules and regulations of the SEC with respect
thereto as in effect at the time of filing, and (ii) have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (except as may be indicated
therein or in the notes thereto) and fairly present, in all material respects,
the financial position of the Company and its consolidated Subsidiary as of the
dates thereof and the results of its operations and cash flows for the periods
then ended, subject, in the case of the unaudited consolidated interim financial
statements, to normal year-end adjustments which were not or are not expected to
be material in amount.
 
(f)           The authorized capital of the Company consists of 250,000,000
shares of common stock, par value $0.001 per share, and 15,000,000 shares of
preferred stock, par value $0.001 per share. There are currently issued and
outstanding 194,103,382 shares of common stock and nil shares of preferred
stock.
 
(g)           The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder.  The execution
and delivery by the Company of the Transaction Documents have been duly
authorized by all necessary action on the part of the Company, and no further
consent or action is required by the Company, its Board of Directors or its
stockholders.  Each of the Transaction Documents constitutes, or will, when duly
authorized, executed and delivered by all parties thereto, other than the
Company, constitute, a valid and binding obligation of the Company, enforceable
against the Company in accordance with the terms thereof, except that (i) the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally, (ii) equitable remedies, including, without limitation, specific
performance and injunction, may be granted only in the discretion of a court of
competent jurisdiction, (iii) rights of indemnity, contribution and the waiver
of contribution provided for herein, and any provisions exculpating a party from
a liability or duty otherwise owed by it, may be limited under applicable law,
and (iv) the enforceability of provisions in any Transaction Document which
purport to sever any provision which is prohibited or unenforceable under
applicable law without affecting the enforceability or validity of the remainder
of such Transaction Document would be determined only in the discretion of the
court.
 
(h)           The execution, delivery and performance by the Company of the
Transaction Documents, the issue and sale of the Securities and the consummation
by the Company of the transactions contemplated hereby and thereby do not and
will not (i) conflict with or violate any of the terms of the Company’s or the
Subsidiary’s incorporating documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
the Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any
 
 
 



4

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
court or governmental authority to which the Company or a Subsidiary is subject,
or by which any roperty or asset of the Company or the Subsidiary is bound or
affected, except in respect of (ii) and (iii) above, where such would not have a
Material Adverse Effect.
 
(i)           The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the customary post-Closing filings to be made with the applicable Canadian and
United States securities regulatory authorities.
 
(j)           The Securities have been duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable (in the case of shares of Common
Stock), free and clear of all liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement, including pursuant to the
exercise of the Warrant.
 
(k)           The Company’s class of Common Stock is currently listed for
trading on the Toronto Stock Exchange and quoted for trading on Financial
Industry Regulatory Authority, Inc.’s Over-the-Counter Bulletin Board.  No order
ceasing or suspending trading in securities of the Company nor prohibiting the
sale of such securities has been issued to and is outstanding against the
Company or its directors, officers or promoters or against any other companies
that have common directors, officers or promoters and, to the best of the
Company’s knowledge, no investigations or proceedings for such purposes are
pending or threatened.
 
(l)           Except for agents’ fees paid to Acumen Capital Finance Partners
Limited and Roth Capital Partners, LLC (collectively, the “Agents”), no person,
firm or corporation acting or purporting to act at the request of the Company is
entitled to any brokerage, agency or finder’s fee in connection with the
purchase and sale of the Units described herein.
 
(m)           The Purchasers shall have the benefit of the representations and
warranties made by the Company in the Agency Agreement between the Company and
the Agents to be dated November 22, 2011 (save and except as waived by the
Agents) as if such representations and warranties were made by the Company in
this Agreement.
 


Section 2.2                      Representations and Warranties of the
Purchasers.  Each of the Purchasers hereby represents and warrants to the
Company with respect solely to itself and not with respect to any other
Purchaser as follows as of the date hereof and as of the Closing Date:
 
(a)           Organization and Standing of the Purchasers.  If the Purchaser is:
 
(i)           a corporation, the Purchaser is duly incorporated and is validly
subsisting under the laws of its jurisdiction of incorporation and has all
requisite legal and corporate power and authority to execute and deliver this
Agreement, to subscribe for the Securities as contemplated herein and to carry
out and perform its covenants and obligations under the terms of this Agreement;
 
(ii)           a partnership, syndicate or other form of unincorporated
organization, the Purchaser has the necessary legal capacity and authority to
execute and deliver this Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or
 

 



5

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
(iii)           an individual, the Purchaser has the legal capacity and
competence to enter into and to execute this Agreement and to observe and
perform his or her covenants and obligations hereunder.
 


(b)           Authorization and Power.  Each Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase the Securities being sold to it hereunder.  The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required.  When executed and delivered by the
Purchasers, the other Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor's rights and remedies or by other
equitable principles of general application.
 
In the case of the purchase by the Purchaser of the Securities as agent or
trustee for any principal, the Purchaser is the duly authorized trustee or agent
of such beneficial purchaser with due and proper power and authority to execute
and deliver, on behalf of each such beneficial purchaser, this Agreement and all
other documentation in connection with the purchase of the Securities hereunder,
to agree to the terms and conditions herein and therein set out and to make the
representations, warranties, acknowledgements and covenants herein and therein
contained, all as if each such beneficial purchaser were the Purchaser and is
subscribing as principal for its own account and not for the benefit of any
other person for investment only and not for resale and the Purchaser’s actions
as trustee or agent are in compliance with applicable law and the Purchaser and
each beneficial purchaser acknowledges that the Company may be required by law
to disclose to certain regulatory authorities the identity of each beneficial
purchaser of Securities for whom it may be acting.


(c)           No Conflict.  The execution, delivery and performance of the
Transaction Documents by the Purchaser and the consummation by the Purchaser of
the transactions contemplated thereby and hereby do not and will not (i) violate
any provision of the Purchaser’s charter or organizational documents, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, debenture, bond, license, lease agreement,
instrument or obligation to which the Purchaser is a party or by which the
Purchaser’s respective properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Purchaser or by which any property or asset of
the Purchaser are bound or affected, except, in all cases, other than violations
pursuant to clauses (i) or (iii) (with respect to federal and state securities
laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, materially and adversely affect the Purchaser’s ability to perform
its obligations under the Transaction Documents.
 
(d)           Acquisition for Investment.  Each Purchaser is purchasing the
Securities solely for its own account and not with a view to or for sale in
connection with distribution.  Each Purchaser does not have a present intention
to sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with the U.S. Securities Act and any
applicable securities laws of any
 

 



6

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
state of the United States applicable to such disposition.  Each Purchaser
acknowledges that it (i) has such knowledge and experience in financial and
business matters such that the Purchaser is capable of evaluating the merits and
risks of such Purchaser's investment in the Company, (ii) is able to bear the
financial risks associated with an investment in the Securities and (iii) has
been given full access to such records of the Company and the Subsidiary and to
the officers of the Company and the Subsidiary as it has deemed necessary or
appropriate to conduct its due diligence investigation.
 
(e)           U.S. Securities Act and Canadian Securities Laws Exemptions.  Each
Purchaser understands that the Securities have not been registered under the
U.S. Securities Act or any applicable securities laws of any state of the United
States or qualified under a prospectus filed under Canadian securities laws, and
are being offered and sold pursuant to exemptions from such registration
requirements and prospectus requirements, and that the Securities may not be
offered or sold, directly or indirectly, without registration under the U.S.
Securities Act or compliance with the requirements of an exemption from
registration requirements and in accordance with any applicable securities laws
of any state of the United States.  Each Purchaser acknowledges that it
understands the definition of “accredited investor” under the U.S. Securities
Act and Canadian securities laws, respectively, as set out in the Questionnaires
and further acknowledge that its subscription for Units under the terms of this
Agreement will only be accepted if it meets at least one criteria of each
definition, as confirmed by duly completing each Questionnaire.
 
(f)           No Offering Memorandum.  The Purchaser has not received and has
not been provided with documents that may be construed as an “offering
memorandum” under applicable securities legislation, and that the decision to
enter into this Agreement and purchase the Securities has not been based upon
any verbal or written representation as to fact or otherwise made by or on
behalf of the Company except as set forth in this Agreement
 
(g)           Offering Jurisdiction. The Purchaser is resident of and was
offered the Securities in the jurisdiction set out in Exhibit A.
 
(h)           Tax.           The Purchaser understands that the investment in
and disposition of the Securities may have material tax consequences under the
laws of the United States and Canada, that none of the Company, nor its counsel,
gives any opinion and makes no representation with respect to the tax status of
the Company or the consequences to the Purchaser, and that it is the Purchaser’s
sole responsibility to determine and assess such tax consequences as may apply
to its particular circumstances.
 
(i)           General.  Each Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.  Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
 
(j)           Subordinated Debt.  Each Purchaser acknowledges and understands
that the Notes are subordinate to senior secured debt of the Company, including
the July Pledge and Senior Indebtedness (as defined in the Note Indenture).
 
(k)           No General Solicitation or General Advertising or Directed Selling
Efforts.  Each Purchaser acknowledges that the Securities were not offered to
such Purchaser by means of any form of “general solicitation” or “general
advertising” (as such terms are used in Regulation D), or publicly
 

 



7

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
disseminated advertisements or sales literature, including, but not limited to,
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio or
the internet, or (ii) any seminar or meeting to which such Purchaser was invited
by any of the foregoing means of communications.  Each Purchaser, in making the
decision to purchase the Securities, has relied upon independent investigation
made by it and has not relied on any information or representations made by
third parties.
 
(l)           Qualified Investor.  Each Purchaser has such knowledge and
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities.  Each Purchaser has
executed a Canadian Accredited Investor Questionnaire and each Purchaser has
executed a U.S. Accredited Investor Questionnaire. Each Purchaser acknowledges
that an investment in the Securities is speculative and involves a high degree
of risk.
 
(m)           Public Information.  Each Purchaser has not received nor been
provided with, has not requested and does not have any need to receive, a
prospectus or offering memorandum, within the meaning of applicable securities
laws, or any sales or advertising literature in connection with the offering of
the Units, and the Purchaser’s decision to subscribe for the Units was based
upon the Transaction Documents, the Company’s publicly available documents
included in the Edgar database administered by the Securities and Exchange
Commission and the SEDAR database administered under the direction of the
Canadian Securities Administrators. Such Purchaser’s investment decision was not
otherwise based upon, and such Purchaser has not relied upon, any other verbal
or written representations as to facts made by or on behalf of the Company.
 
(n)           Certain Fees.  Each Purchaser acknowledges that the Company has
agreed to pay agents’ fees to the Agents.  No Purchaser has employed any broker
or finder or incurred any liability for any brokerage or investment banking
fees, commissions, finders' structuring fees, financial advisory fees or other
similar fees in connection with the Transaction Documents.
 
(o)           PATRIOT ACT.  Each Purchaser represents that the funds
representing its respective portion of the Purchase Price for the Purchaser’s
Units which will be advanced by the Purchaser to the Company hereunder are not
proceeds of crime as defined in the Proceeds of Crime (Money Laundering) Act
(Canada) (the “PCMLA”) or Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the “PATRIOT
Act”) and the Purchaser acknowledges that the Company may in the future be
required by law to disclose the Purchaser’s name and other information relating
to this Agreement and the Purchaser’s subscription hereunder, on a confidential
basis, pursuant to the PCMLA or PATRIOT Act. To the best of its knowledge (i)
none of the Proceeds to be provided by the Purchaser (A) have been or will be
derived from or related to any activity that is deemed criminal under the law of
Canada, the United States of America, or any other jurisdiction, or (B) are
being tendered on behalf of a person or entity who has not been identified to
the Purchaser, and (ii) the Purchaser shall promptly notify the Company if the
Purchaser discovers that any of such representations ceases to be true, and to
provide the Company with appropriate information in connection therewith.
 
(p)           Personal Information.  The Purchaser acknowledges that this
Agreement requires the Purchaser to provide certain Personal Information to the
Company.  Such information is being collected by the Company for the purposes of
completing the proposed offering of Securities, which includes, without
limitation, determining the Purchaser's eligibility to purchase the Securities
under applicable securities laws, preparing and registering certificates
representing the Securities and completing filings required by securities
regulatory authorities and/or the Toronto Stock Exchange. The Purchaser's
Personal Information may be disclosed by the Company or the Agents to: (a) stock
exchanges or securities regulatory authorities, (b) the Company's registrar and
transfer agent, and (c) any of the other
 

 



8

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
parties involved in the proposed offering, including legal counsel, and may be
included in record books in connection with the offering.  The Purchaser further
acknowledges that the collection, use and disclosure of Personal Information by
the Corporation for corporate finance and shareholder communication purposes or
such other purposes as are necessary to the Corporation's business.  By
executing this Agreement, the Purchaser is deemed to be consenting to the
foregoing collection, use and disclosure of Personal Information.  Without
limiting the generality of the foregoing, the Purchaser specifically
acknowledges that:
 
 
 
(i)
it has been notified by the Company that if the Company files a report on Form
45-106 F1 with the Ontario Securities Commission in connection with
this  Agreement:

 
 
(A)
the Company is required to deliver the Personal Information to the Ontario
Securities Commission;

 
 
(B)
the Personal Information is being collected indirectly by the Ontario Securities
Commission under the authority granted to it under securities legislation;

 
 
(C)
the Personal Information is being collected for the purposes of the
administration and enforcement of the securities legislation of Ontario; and

 
 
(D)
the public official in Ontario who can answer questions about the Ontario
Securities Commission's indirect collection of the Personal Information is the
Administrative Assistant to the Director of Corporate Finance at the Ontario
Securities Commission, Suite 1903, Box 55, 20 Queen Street West, Toronto,
Ontario M5H 3S8, telephone number 416-593-8086; and

 
 
(ii)
it has authorized the indirect collection of the Personal Information by the
Ontario Securities Commission.



 
ARTICLE III
 
LEGENDING AND RESTRICTIONS
 
Section 3.1                      Legending.  Each Purchaser hereby acknowledges
that upon the issuance thereof, and until such time as the same is no longer
required under the applicable securities laws and regulations, the certificates
representing any of the Securities will bear a legend in substantially the
following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR THE
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF,
BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY
OR INDIRECTLY, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
U.S. SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
 

 



9

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
U.S. SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [THE DATE THAT IS FOUR (4) MONTHS AND A DAY AFTER
THE CLOSING DATE].
 
Section 3.2                      TSX Legend.  Each Purchaser hereby acknowledges
that upon the issuance thereof, and until such time as the same is no longer
required under the rules of the Toronto Stock Exchange, the certificates
representing any of the Common Stock issuable upon exercise of the Warrants will
bear a legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON TSX.
 
Section 3.3                      Warrant Restrictions. Each Purchaser
acknowledges and agrees that upon the original issuance of the Warrants, and
until such time as it is no longer required under applicable requirements of the
U.S. Securities Act or applicable state securities laws, all certificates
representing the Warrants and all certificates issued in exchange therefor or in
substitution thereof, shall bear the following legend:
 
THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE THEREOF HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.  THIS WARRANT MAY NOT BE EXERCISED UNLESS THE WARRANT AND THE
UNDERLYING SHARES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE.
 
Section 3.4                      Hold Periods.  The Securities will be deemed
“restricted securities” as defined in Rule 144 under the U.S. Securities Act
("Rule 144"), and may not be resold unless registered under the U.S. Securities
Act and any applicable securities laws of any state of the United States or
exempt from such registration requirements.  Each Purchaser acknowledges that
the Securities will be subject to a minimum hold period of at least six (6)
months under Rule 144, and the hold period on Common Stock issued upon exercise
of Warrants commences on the date of such exercise (unless exercised on a
cashless basis).  Each Purchaser acknowledges that it has been advised to obtain
independent legal and professional advice on the requirements of Rule 144, and
that such Purchaser has been advised that resales of the Securities may be made
only under certain circumstances.  Each Purchaser understands that to the extent
that Rule 144 is not available, such Purchaser will be unable to sell any
Securities without either registration under the U.S. Securities Act or the
existence of another exemption from such registration requirement, and in all
cases pursuant to exemptions from applicable securities laws of any state of the
United States.  The Purchaser consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Securities in order
to implement the restrictions on transfer set out and described herein.
 
Section 3.5      Legend Removal.  Certificates evidencing the Securities shall
not contain any legend (i)(A) following any sale of such Securities pursuant to
all applicable provisions of Rule 144, if available, (B) if such Securities are
eligible for sale under Rule 144,
 
 



10

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
without the requirement for the Company to be in compliance with the current
public information requirement under Rule 144 as to such Securities and without
volume or manner-of-sale restrictions, or (C) if such legend is not required
under applicable requirements of the U.S. Securities Act and the holder of the
Securities has provided to the Company an opinion of counsel of recognized
standing or other evidence of exemption in form and substance reasonably
satisfactory to the Company to the effect that the legend is no longer required
under the U.S. Securities Act, and (ii) if such legend is not required under
applicable Canadian securities laws. In relation to (i)(A) and (B) above, the
Company shall use commercially reasonable efforts to cause its legal counsel to
issue a legal opinion to the applicable transfer agent for the Securities
promptly if required by the transfer agent to effect the removal of the legend
hereunder, provided that (x) legal counsel to the Company agrees that the legend
may be removed under applicable securities laws and (y) the holder of the
Securities has provided to such legal counsel all necessary representation
letters and other evidence as may reasonably be required by legal counsel to
satisfy legal counsel that the legend may be removed under applicable securities
law and to permit legal counsel to issue the legal opinion. The Company agrees
that at such time as such legend is no longer required under this Section 3.5,
it will, no later than three business days following the delivery by a Purchaser
to the Company or the transfer agent of a certificate representing Securities,
as the case may be, issued with a restrictive legend, and, where required,
delivery to the Company’s legal counsel of any required representation letters
and other evidence as may be required pursuant to this Section 3.5, deliver or
cause to be delivered to such Purchaser a certificate representing such
Securities that is free from all restrictive and other legends.
 
Section 3.6                      Furnishing of Information; Public Information.
Until the earliest of the time that (i) no Purchaser owns Securities or (ii) the
Securities are eligible to be resold by a non-affiliate pursuant to Rule
144(b)(i) without regard for Rule 144(c)(i), the Company covenants to maintain
the registration of the Common Stock under Section 12(b) or 12(g) of the 1934
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the 1934 Act even if the Company is not then
subject to the reporting requirements of the 1934 Act.
 
Section 3.7                      Canadian Exemptions.  The Purchaser
acknowledges that the Securities are subject to resale restrictions in Canada
and may not be traded in Canada except as permitted under applicable Canadian
securities legislation.  Pursuant to National Instrument 45-102, a subsequent
trade in the Notes, Warrants or Common Stock acquireable upon exercise of the
Warrant will be a distribution subject to the prospectus and registration
requirements of applicable Canadian securities legislation unless certain
conditions are met, which conditions include a hold period of four (4) months
(the “Canadian Hold Period”) that shall have elapsed from the date on which the
Notes and Warrants were issued to the Purchaser and, during the currency of the
Canadian Hold Period, any certificate representing the Securities is to be
imprinted with a restrictive legend.
 
Section 3.8                      Exchange Restrictions.  The Purchaser
acknowledges that it is aware that until the expiry of all such “hold periods”
and resale restrictions as described in Sections 3.4 and 3.8, (i) the Securities
cannot be traded through the facilities of the TSX, since the certificate is not
freely transferable and consequently is not “good delivery” in settlement of
transactions on the TSX; (ii) the TSX would deem the selling security holder to
be responsible for any loss incurred on a sale made by him in such securities;
and (iii) removal of the U.S. legend on such Securities, if required, may delay
settlement on resale of such Securities.
 
Section 3.9                      Warrant Exercise Restrictions. The Warrants may
not be exercised unless the Warrants and the Common Stock issuable upon exercise
of the Warrants are registered under the U.S.  Securities Act and the applicable
securities laws of any state of the United States or an exemption is available
from the registration requirements of such laws, and the holder has furnished an
opinion of
 
 
 



11

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
counsel or other evidence of exemption reasonably satisfactory to the Company to
such effect; provided that a Purchaser of Units pursuant to this Offering will
not be required to deliver an opinion of counsel or other evidence in connection
with the due exercise of the Warrants at a time when the representations,
warranties and covenants made by the Purchaser herein and in the U.S. Accredited
Investor Questionnaire remain true and correct in respect of the exercise of the
Warrants and the Purchaser makes a representation to the Company to such effect.
 
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1                      Conditions Precedent to the Obligation of the
Company to Close and to Sell the Securities.  The obligation hereunder of the
Company to close and issue and sell the Securities to the Purchasers at the
Closing is subject to the satisfaction or waiver, at or before the Closing, of
the conditions set forth below.  These conditions are for the Company's sole
benefit and may be waived by the Company at any time in its sole discretion.
 
(a)           Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)           Performance by the Purchasers.  Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price.  The Purchase Price for the Securities
shall have been delivered to the Company on the Closing Date.
 
(e)           Delivery of Transaction Documents.  The applicable Transaction
Documents shall have been duly executed and delivered by the Purchasers, or the
Trustee on behalf of the Purchasers in its capacity as Trustee to the Purchasers
pursuant to the Trust Indenture, to the Company.
 
Section 4.2                      Conditions Precedent to the Obligation of the
Purchasers to Close and to Purchase the Securities.  The obligation hereunder of
the Purchasers to purchase the Securities and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below.  These conditions
are for the Purchasers’ sole benefit and may be waived by the Purchasers at any
time in their sole discretion.
 
(a)           Accuracy of the Company's Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of the Closing Date, except for representations and warranties that speak as
of a particular date, which shall be true and correct in all material respects
as of such date
 
 



12

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
.
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or the Subsidiary, or any of the officers, directors or
affiliates of the Company or the Subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(e)           Notes and Warrants.  At or prior to the Closing, the Company shall
have delivered to the Purchasers the Notes (in such denominations as each
Purchaser may request) and the Warrants (in such denominations as each Purchaser
may request).
 
(f)           Trust Indenture.  As of the Closing Date, the Company and the
Trustee shall have executed and delivered the Trust Indenture.
 
(g)           Security Agreement.  As of the Closing Date, the Company shall
have executed and delivered the Security Agreement.
 
(h)           Registration.  As of the Closing Date, the Company shall have
delivered proof of registration of the security granted in connection with this
Transaction in each of the United States and Alberta, Canada.
 
(i)           Subordination Agreement.  As of the Closing Date, the trustee in
respect of the debentures issued on July 27, 2011, shall have consented to the
form of Subordination Agreement.
 
(j)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.1                      Fees and Expenses.  Each party shall pay the
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
Section 5.2                      Specific Performance; Consent to Jurisdiction;
Venue.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
 
 



13

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in the
borough of Manhattan, New York, New York, and the parties irrevocably waive any
right to raise forum non conveniens or any other argument that New York is not
the proper venue.  The parties irrevocably consent to personal jurisdiction in
the state and federal courts in the borough of Manhattan, New York, New
York.  The Company and each Purchaser consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 5.2 shall affect or limit any right to serve
process in any other manner permitted by law.  The Company and the Purchasers
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to the Securities, this Agreement or the other Transaction
Documents, shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.  The parties hereby waive all rights to a trial by jury.
 
Section 5.3                      Entire Agreement; Amendment.  This Agreement
and the Transaction Documents contain the entire understanding and agreement of
the parties with respect to the matters covered hereby and, except as
specifically set forth herein or in the other Transaction Documents, neither the
Company nor any Purchaser make any representation, warranty, covenant or
undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein.  No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Purchasers
holding at least a majority of the principal amount of the Notes then held by
the Purchasers.  Any amendment or waiver effected in accordance with this
Section 5.3 shall be binding upon each Purchaser (and their permitted assigns)
and the Company.
 
Section 5.4                      Notices.  Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telecopy or facsimile
at the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be:
 
If to the Company:                                Gryphon Gold Corporation
611 N. Nevada Street
Carson City, NV, 89703


Attention:  President
Tel. No.: (775) 883-1456
Fax No.: (604) 608-3262


with copies (which copies
shall not constitute notice
to the Company) to:                             Dorsey & Whitney, LLP
1400 Wewatta St.
Denver, CO  80202
Attention: Kenneth Sam
 
 
 



14

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
Tel. No.: (303) 629-3400
Fax No.: (303) 629-3450


If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:



Blake, Cassels & Graydon LLP
855 – 2nd Street S.W., Suite 3500, Bankers Hall East Tower
Calgary, Alberta, Canada, T2P 4J8
Attention:  William Van Horne


Tel. No.: (403) 260-9788
Fax No.: (403) 260-9700


Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 5.5                      Waivers.  No waiver by either party of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.  No consideration shall be
offered or paid to any Purchaser to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration is also offered to all of the parties to the Transaction
Documents.  This provision constitutes a separate right granted to each
Purchaser by the Company and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
 
Section 5.6                      Headings.  The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.
 
Section 5.7                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
assigns.  After the Closing, the assignment by a party to this Agreement of any
rights hereunder shall not affect the obligations of such party under this
Agreement.  Subject to Section 5.1 hereof, the Purchasers may assign the
Securities and its rights under this Agreement and the other Transaction
Documents and any other rights hereto and thereto without the consent of the
Company.
 
Section 5.8                      No Third Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.
 
Section 5.9                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another
jurisdiction.  This Agreement shall not be interpreted or construed with any
presumption against the party causing this Agreement to be drafted.
 

 



15

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
        Section 5.10                     Survival.  The representations and
warranties of the Company and the Purchasers shall survive the execution and
delivery hereof and the Closing until the second anniversary of the Closing
Date, except the agreements and covenants set forth in Articles I, III and V of
this Agreement shall survive the execution and delivery hereof and the Closing
hereunder.
 
Section 5.11                      Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and shall become effective when counterparts have been
signed by each party and delivered (including by pdf or facsimile format) to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.
 
Section 5.12                      Publicity and Post-Closing Filings.  The
Company agrees that it will not disclose, and will not include in any public
announcement, the names of the Purchasers without the consent of the Purchasers,
which consent shall not be unreasonably withheld or delayed, or unless and until
such disclosure is required by law, rule or applicable regulation and then only
to the extent of such requirement. If required by applicable Securities Laws,
each Purchaser will execute, deliver and file or assist the Company in filing
such reports, undertakings and other documents with respect to the issue of the
Securities as may be required by any applicable regulatory authority.
 
Section 5.13                      Securities Laws Disclosure.  The Company
shall, by 8:30 a.m. (New York City time) on the business day immediately
following the date hereof, issue a press release describing the Transaction and
promptly file a Current Report on Form 8-K, which shall include the Transaction
Documents as exhibits.  From and after the issuance of such press release, the
Company shall have publicly disclosed all material, non-public information
delivered to any of the Purchasers by the Company, or any of its officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.
 
Section 5.14                      Severability.  The provisions of this
Agreement are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.
 
Section 5.15                      Further Assurances.  From and after the date
of this Agreement, upon the request of the Purchasers or the Company, the
Company and each Purchaser shall execute and deliver such instruments, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement and
the other Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



16

Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 

 
GRYPHON GOLD CORPORATION




By:    _____________________________________ 
Name:
Title:
     
PURCHASER:
 
 
By:    _____________________________________ 
Name:
Title:
 

 
 

 


 
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
LIST OF PURCHASERS


Names and Addresses
of Purchasers
Investment Amount and Number of
Notes and Warrants Purchased  
 
 
Purchase
Price
 

 
 
 
 

 

A-1

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF TRUST INDENTURE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

B-1

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF WARRANT
 
 
 
 
 
 
 
 
 
 
 
 

C-1 

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
COMPANY SECURITY AND PLEDGE AGREEMENT
 
 
 
 
 
 
 
 
 
 



D-1

 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT E
SUBORDINATION AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-1

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
U.S. ACCREDITED INVESTOR QUESTIONNAIRE




The Purchaser understands and agrees that the Securities have not been and will
not be registered under the U.S. Securities Act, or applicable securities laws
of any state of the United States, and the Units are being offered and sold to
the Purchaser in reliance upon exemptions available under Rule 506 of Regulation
D under the U.S. Securities Act and/or Section 4(2) of the U.S. Securities Act.
 
Capitalized terms used in this Schedule F and defined in the Agreement to which
this Schedule F is attached have the meaning defined in the Agreement unless
otherwise defined herein.
 
The undersigned (the “Purchaser”) represents, warrants and covenants (which
representations, warranties and covenants shall survive the Closing) to the
Company, (and acknowledges that the Company is relying thereon) that:
 
 
 
(a)
it is purchasing the Units for its own account or for the account of one or more
persons for whom it is exercising sole investment discretion, (a “Beneficial
Purchaser”), for investment purposes only and not with a view to resale or
distribution in violation of applicable securities laws; provided, however, that
this paragraph shall not restrict the Purchaser from selling or otherwise
disposing of any of the Securities pursuant to registration thereof pursuant to
the U.S. Securities Act and any applicable state securities laws or under an
exemption from such registration requirements;

 
 
(b)
it, and if applicable, each Beneficial Purchaser for whose account it is
purchasing the Units is an “accredited investor” that satisfies one or more of
the criteria set forth in Rule 501(a) of Regulation D, as indicated below (the
Purchaser must initial “PUR” for the Purchaser, and “BP” for each Beneficial
Purchaser, if any, on the appropriate line(s)):

 
  ______   
  Category 1.
A bank, as defined in Section 3(a)(2) of the U.S. Securities Act, whether acting
in its individual or fiduciary capacity; or

 
    _____   
  Category 2.
A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or

 
    ______   
  Category 3.
A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or

 
    ______   
  Category 4.
An insurance company as defined in Section 2(a)(13) of the U.S. Securities Act;
or

 
    ______   
  Category 5.
An investment company registered under the United States Investment Company Act
of 1940, as amended; or

 
    ______   
  Category 6.
A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940, as amended; or

 
    ______   
  Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the United States Small Business
Investment Act of 1958, as amended; or

 
 

 
F-1

 



 
 

--------------------------------------------------------------------------------

 

 
    ______   
 Category 8.
A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of US $5,000,000; or

 
    ______   
  Category 9.
An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974, as amended, in which the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or an employee benefit plan with total assets in
excess of US $5,000,000 or, if a self-directed plan, the investment decisions
are made solely by persons who are accredited investors; or

 
    ______   
  Category 10.
A private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940, as amended; or

 
    ______   
  Category 11.
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code of 1986, as amended, a corporation, a Massachusetts or similar
business trust, limited liability company or a partnership, not formed for the
specific purpose of acquiring the Units offered, with total assets in excess of
US $5,000,000; or

 
    ______   
  Category 12.
Any director or executive officer of the Company; or

 
    ______   
  Category 13.
A natural person (or an IRA (Individual Retirement Account), the beneficial
owner of which is such natural person) whose individual net worth, or joint net
worth with his or her spouse, excluding the value of his or her primary
residence net of any mortgage obligation secured by the property, exceeds
US$1,000,000. For purposes of this calculation, if the mortgage or other
indebtedness secured by the Purchaser’s primary residence exceeds its value and
the mortgagee or other lender has recourse to the Purchaser personally for any
deficiency, the amount of any excess must be considered a liability and deducted
from the Purchaser’s net worth; or

 
    ______   
  Category 14.
A natural person (or an IRA (Individual Retirement Account), the beneficial
owner of which is such natural person) who had an individual income in excess of
US $200,000 in each of the two most recent years or joint income with that
person’s spouse in excess of US $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year; or

 
    ______   
  Category 15.
A trust, with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the Units offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D under
the U.S. Securities Act; or

 
    ______   
  Category 16.
Any entity in which all of the equity owners meet the requirements of at least
one of the above categories;

 
F-2

 



 
 

--------------------------------------------------------------------------------

 

 
The Purchaser undertakes to notify the Corporation immediately of any change in
any representation, warranty or other information relating to the Purchaser or
any Beneficial Purchaser set forth herein which takes place prior to the
Closing.
 


 
 
 
____________________________________
Name of Entity
 
 
____________________________________
Type of Entity
 
____________________________________
Signature of Person(s) Signing
 
____________________________________
Print or Type Name and Title(s) of Person(s) Signing
   



F-3

 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


CANADIAN ACCREDITED INVESTOR QUESTIONNAIRE
 
Please indicate if the Purchaser is an “insider” (I) of Gryphon Gold
Corporation, a “registrant” (R) (both as defined below under “Definitions”), or
neither (N/A)




(Please indicate “I”, “R”, or “N/A” as applicable)
 
By initialing where indicated below, the Purchaser is confirming its
representation and warranty regarding the category or categories under which it
qualifies as an “accredited investor” within the meaning of National Instrument
45-106 Prospectus and Registration Exemptions:
 
[MARK BELOW THE CATEGORY OR CATEGORIES WHICH DESCRIBES YOU]


(a)
a Canadian financial institution, or a Schedule III bank;
o
(b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);
o
(c)
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
q
(d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);
o
(e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);
o
(f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;
o
(g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec;
o
(h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;
o
(i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;
o
(j)
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000;
o

 
 
G-1

 




 
 

--------------------------------------------------------------------------------

 
 
(k)
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;
o
(l)
an individual who, either alone or with a spouse, has net assets of at
least  $5,000,000;
o
(m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements
(prepared in accordance with applicable generally accepted accounting
principles), and that was not created or used solely to purchase or hold
securities as an accredited investor;
o
(n)
an investment fund that distributes or has distributed its securities only to:
o
 
(i)a person that is or was an accredited investor at the time of the
distribution;
o
 
(ii)a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 or 2.19 of National Instrument 45-106, or
o
 
(iii)a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of National Instrument 45-106;
o
(o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
o
(p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
o
(q)
a person acting on behalf of a fully managed account managed by that person, if
that person:
o
 
(i)is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction; and
o
 
(ii)in Ontario, is purchasing a security that is not a security of an investment
fund;
o
(r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;
o

 
 
G-2

 




 
 

--------------------------------------------------------------------------------

 

(s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;
o
(t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors (as defined in National
Instrument 45-106);
o
(u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
o
(v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.
o

 
Note: A summary of the meanings of certain of the terms used in this certificate
follows the signature block below.
 
 
DATED                                           , 2011


__________________________________
Signature of Purchaser
 


__________________________________
Name of Purchaser
 


__________________________________
Address of Purchaser
 
For the purposes of this certificate, the following definitions are included for
convenience:
 
(a)
“Canadian financial institution” means

 
 
(i)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 
 
(ii)
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 
(b)
“control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Québec where control person means any
person that holds or is one of a combination of persons that holds

 
 
(i)
a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

 
 
(ii)
more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer;

 

G-3

 



 
 

--------------------------------------------------------------------------------

 

 (c)
“director” means

 
 
(i)
a member of the board of directors of a company or an individual who performs
similar functions for a company, and

 
 
(ii)
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

 
(d)
“eligibility adviser” means

 
 
(i)
a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed, and

 
 
(ii)
in Saskatchewan and Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

 
 
(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officer, founders, or control persons, and

 
 
(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 
(e)
“executive officer” means, for an issuer, an individual who is

 
 
(i)
a chair, vice-chair or president,

 
 
(ii)
a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

 
 
(iii)
performing a policy-making function in respect of the issuer;

 
(f)
“financial assets” means

 
 
(i)
cash,

 
 
(ii)
securities, or

 
 
(iii)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 
(g)
“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 
(h)
“founder” means, in respect of an issuer, a person who,

 
 
(h)

 

G-4

 



 
 

--------------------------------------------------------------------------------

 

(i)           acting alone, in conjunction, or in concert with one or more
persons, directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer, and
 
 
(ii)
at the time of the trade is actively involved in the business of the issuer;

 
(i)
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

 
(j)
“insider” means

 
 
(i) 
a director or an officer of Gryphon Gold Corporation,

 
 
(ii) 
a director or an officer of a person that is itself an insider or a subsidiary
of Gryphon Gold Corporation,

 
 
(iii) 
a person that has

 
 
(A) 
beneficial ownership of, or control or direction over, directly or indirectly,
or

 
 
(B)
a combination of beneficial ownership of, and control or direction over,
directly or indirectly,

 
securities of an issuer carrying more than 10% of the voting rights attached to
all Gryphon Gold Corporation’s outstanding securities, excluding, for the
purpose of the calculation of the percentage held, any securities held by the
person as underwriter in the course of a distribution.
 
(k)
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes and EVVC and a VCC (as such
terms are defined in National Instrument 81-106 – Investment Fund Continuous
Disclosure);

 
(l)
“jurisdiction” means a province or territory of Canada except when used in the
term foreign jurisdiction;

 
(m)
“local jurisdiction” means the jurisdiction in which the Canadian securities
regulatory authority is situate;

 
(n)
“non-redeemable investment fund” means an issuer,

 
 
(i)
whose primary purpose is to invest money provided by its securityholders,

 
 
(ii)
that does not invest,

 
 
(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

 
 
(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 
 
(iii)
that is not a mutual fund;

 

G-5

 



 
 

--------------------------------------------------------------------------------

 



 
(o)
“registrant” means a person registered or required to be registered under
applicable securities legislation of Canada.

 
(p)
“person” includes

 
 
(i)
an individual,

 
 
(ii)
a corporation,

 
 
(iii)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 
 
(iv)
an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

 
(q)
“regulator” means, for the local jurisdiction, the Executive Director, Director
or Superintendent of the local jurisdiction or Registrar or Autorité des marchés
financiers, as the case may be;

 
(r)
“related liabilities” means

 
 
(i)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 
 
(ii)
liabilities that are secured by financial assets;

 
(s)
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 
(t)
“spouse” means, an individual who,

 
 
(i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 
 
(ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 
 
(iii)
in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 
(u)
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 
 
All monetary references in this Schedule are in Canadian Dollars.

 


 

G-6

 



 
 

--------------------------------------------------------------------------------

 
